Exhibit 10.1

 

EXECUTION VERSION

 

CONSULTING AND SEPARATION AGREEMENT

 

THIS CONSULTING AND SEPARATION AGREEMENT (the “Agreement”) is made and entered
into as of July 27, 2016, by and among CoreSite Realty Corporation, a Maryland
corporation (the “Company”), CoreSite, L.P., a Delaware limited partnership (the
“Operating Partnership”), CoreSite., L.L.C., a Delaware limited liability
company (“CoreSite L.L.C.”), and Thomas Ray (“Consultant”) (each, a “Party” and,
collectively referred to herein as the “Parties”).

 

RECITALS

 

A.                                    Consultant currently serves as President
and Chief Executive Officer of the Company pursuant to that certain employment
agreement with CoreSite, L.L.C., dated August 1, 2010 (the “Employment
Agreement”).

 

B.                                    Consultant and the Company desire to
effect an orderly and collaborative transition of Consultant’s role with the
Company from that of President and Chief Executive Officer of the Company and
member of the Board of Directors of the Company (the “Board”) to that of a
non-employee consultant to the Company, effective as of September 10, 2016 (the
“Transition Date”).  Consultant and the Company mutually desire that, effective
as of the Transition Date, (i) the Employment Agreement will terminate, this
Agreement will supersede and replace the Employment Agreement in its entirety,
except with respect to Sections 5, 6 and 7 of the Employment Agreement, which
shall survive the termination of the Employment Agreement and shall continue in
effect, and (ii) Consultant will cease to be an employee of the Company and will
thereupon become an independent contractor of the Company performing consulting
services.

 

C.                                    Consultant desires to perform such
services on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      Resignation; Accrued Compensation. 
Consultant hereby (a) resigns from his position as President and Chief Executive
Officer of the Company, as a member of the Board, and from all other offices
held with the Company and/or its affiliates, including, without limitation, the
Operating Partnership and CoreSite L.L.C., and (b) terminates his employment
with all such entities, in each case, effective as of the Transition Date.  For
the avoidance of doubt, except as set forth in Section 7 hereto, the Date of
Termination (as defined in the Employment Agreement) shall be the Transition
Date.  The Parties acknowledge and agree that the termination of Consultant’s
employment as of the Transition Date shall constitute a termination of
employment by mutual agreement of the Parties and that, without limiting any
other provision, Consultant shall (i) not be entitled to receive any severance
payments, benefits or accelerated vesting pursuant to Section 4(c) or any other
provision of the Employment Agreement or be entitled to any other compensation,
payments, reimbursement, equity, stock, options, benefits and remuneration
(other than as expressly contemplated by this Agreement) and

 

--------------------------------------------------------------------------------


 

(ii) be entitled to the compensation, payments, reimbursement, equity, stock,
options, benefits and remuneration expressly set forth in this Agreement.  As of
the Transition Date, the Employment Agreement shall terminate and shall be of no
further force and effect, and neither the Company nor Consultant shall have any
further obligations pursuant thereto; provided, however, that Sections 5, 6 and
7 of the Employment Agreement shall survive the termination of the Employment
Agreement and shall continue in full force and effect.  Upon the Transition
Date, the Company shall pay to Consultant (i) all accrued but unpaid Base Salary
(as defined in the Employment Agreement), if any, through the Transition Date,
(ii) all reasonable travel and other business expenses in accordance with
Section 2(f) of the Employment Agreement, which have accrued but have not been
paid (if any), in each case, subject to any applicable withholding. Executive
shall also be entitled to (i) all amounts accrued as of the Transition Date that
arose from Executive’s participation in, or benefits accrued as of the
Transition Date under, any employee benefit plans, programs or arrangements,
which amounts or benefits shall be paid or provided in accordance with the terms
and conditions of such employee benefit plans, programs or arrangements,
including but not limited to accrued but unused vacation, and (ii)  subject to
the terms of this Agreement (to the extent applicable), any equity interests or
awards that vest on or before the Transition Date.  In addition, subject to and
conditioned upon Consultant’s execution and delivery to the Company of the
Release (as defined below) within 21 days following the Transition Date and
non-revocation of such Release during any applicable revocation period and
Consultant’s continued compliance with the terms and conditions of this
Agreement, the Company shall pay to Consultant a cash bonus (the “Pro-Rated
Performance Bonus”) as follows:

 

A.            $321,622 multiplied by the company bonus performance multiplier as
determined under Company’s 2016 Executive Short-Term Incentive Plan (the “2016
Short-Term Incentive Plan”), including the bonus payout grid, approved by the
Board on March 2, 2016; plus

 

B.            $80,405

 

The Pro-Rated Performance Bonus shall be paid as set forth in the 2016
Short-Term Incentive Plan in cash in a single lump sum, subject to payroll taxes
and tax withholding, on March 13, 2017 (the “Performance Bonus Payment Date”). 
Notwithstanding anything contained in the 2016 Short-Term Incentive Plan,
Consultant shall be entitled to payment of the Pro-Rated Performance Bonus
notwithstanding the termination of his employment as President and Chief
Executive Officer of the Company prior to the date the Pro-Rated Performance
Bonus is made eligible for payment under the 2016 Short-Term Incentive Plan.

 

2.                                      Term.  The term of this Agreement shall
be for a period commencing as of the Transition Date and ending on June 30, 2017
(the “Consulting Period”), unless this Agreement and the consulting relationship
established hereby are earlier terminated as provided for herein.  Consultant
shall not request or seek any extension of the Consulting Period.

 

3.                                      Services.

 

(a)                                 During the Consulting Period, Consultant, as
an independent contractor and not as an employee, shall provide (i) such
services as are reasonably necessary in order to support a smooth and orderly
transition in the transfer of Consultant’s prior employment responsibilities to
the new President and Chief Executive Officer of the Company or, at his
direction, other employees of the Company, particularly including pending
matters of which

 

2

--------------------------------------------------------------------------------


 

Consultant has the principal knowledge and background information,
(ii) introductions to key investors, analysts and customers, as requested by the
new President and Chief Executive Officer of the Company, and (iii) such other
services as reasonably agreed to between Consultant and the new President and
Chief Executive Officer of the Company, including, without limitation, reviewing
iterative drafts of the 2017 budget prepared by the Company and the new
President and Chief Executive Officer of the Company (the “Budget”), providing
comments and suggestions to the new President and Chief Executive Officer of the
Company regarding the Budget and providing guidance on the oversight of the
Company’s in-process development projects (collectively, the “Services”).

 

(b)                                 Consultant shall devote such time as is
reasonably necessary to perform such Services.  Consultant may perform any and
all services under this Agreement by telephone and by email.  To the extent that
Consultant performs the Services on the Company’s premises, Consultant’s primary
office shall be located at the Company’s principal executive office at 1001
17th Street, Suite 500, Denver, Colorado 80202.  Consultant shall comply with
all applicable policies and procedures of the Company in all material respects
(including, without limitation, any technology use, confidentiality, insider
trading and work authorization policies and procedures).

 

(c)                                  The Parties agree that Consultant’s
engagement pursuant to this Agreement is non-exclusive, and during the
Consulting Period, Consultant shall be entitled to perform or engage in any
activity that is not prohibited by this Agreement, including any provision of
the Employment Agreement incorporated herein.

 

(d)                                 Notwithstanding anything contained in this
Agreement, Consultant does not have any authority to enter into agreements or
contracts on behalf of the Company, and shall not represent that he possesses
any such authority.

 

4.                                      Compensation for Services.  Subject to
and conditioned upon Consultant’s execution and delivery to the Company of the
release of claims in the form attached hereto as Exhibit A (the “Release”)
within 21 days following the Transition Date and non-revocation of such Release
during any applicable revocation period and Consultant’s continued compliance
with the terms and conditions of this Agreement, including, without limitation,
the confidentiality, non-disparagement and non-solicitation covenants described
in Section 7 below:

 

(a)                                 During the Consulting Period, the Company
shall pay Consultant a fee of $349,192 (the “Consulting Fee”).  The Consulting
Fee shall be paid to Consultant in substantially equal installments (other than
the first, which shall be prorated for the number of days in September that
Consultant served as Consultant), payable within five business days of the last
day of each month during the Consulting Period; provided, that in no event shall
any portion of the Consulting Fee be paid to Consultant later than July 3, 2017,
and any portion of the Consulting Fee that would otherwise be paid after July 3,
2017 (if any) shall instead be paid on July 3, 2017.  Notwithstanding the
foregoing, in no event shall any portion of the Consulting Fee be paid to
Consultant prior to the expiration of any revocation period applicable under the
Release (and any amounts that would otherwise be paid prior to such expiration
shall instead be paid on the next monthly payment date).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 6(a) hereof, (i) each
 performance-based restricted stock award (and related accrued dividends), award
of restricted stock (and related accrued dividends) and stock option granted to
Consultant under the Amended and Restated 2010 Incentive Award Plan (the “Plan”)
of the Company and the Operating Partnership prior to the Transition Date that
remains outstanding as of the Transition Date  shall, subject to Consultant’s
continued provision of Services hereunder, remain outstanding and eligible to
vest during the Consulting Period in accordance with its terms (other than any
continued employment requirement), as contemplated by the Plan.  For the
avoidance of doubt, through the Consulting Period (including any equity awards
outstanding as of the Transition Date), a maximum of 38,118 performance-based
restricted stock awards and related accrued dividends (subject to downward
adjustment based on (i) the Company’s performance for fiscal 2016 and (ii) the
Company’s cumulative performance for fiscal 2014 through fiscal 2016), 36,759
awards of restricted stock and related accrued dividends and 15,045 stock
options granted to Consultant, in each case, under the Plan may vest in
accordance with the preexisting vesting schedules attached hereto as Exhibit B
and the terms and conditions of this Agreement (each, an “Employment Award”).

 

(c)                                  During the Consulting Period, the Company
shall reimburse Consultant for reasonable business travel and other reasonable
documented business expenses incurred in connection with Consultant’s provision
of the Services.

 

5.                                      Termination of Awards.  Any and all
equity awards granted to Consultant under the Plan that have not vested as of
the termination of the Consulting Period shall be terminated and forfeited as of
June 30, 2017, unless earlier terminated and forfeited in accordance with this
Agreement or the Plan, as applicable, and Consultant shall have no further right
to or interest in any such equity awards.  Notwithstanding the foregoing, unless
this Agreement is terminated in accordance with Section 6(b), any stock options
granted to Consultant under the Plan that are vested and remain exercisable may
be exercised by Consultant in accordance with the Plan on or prior to June 30,
2018; provided that no stock option may be exercised more than 10 years from the
Grant Date (as defined in Exhibit A of the Employment Agreement).  Any and all
stock options granted to Consultant under the Plan that have not been exercised
or exchanged by June 30, 2018, shall be terminated and forfeited.

 

6.                                      Termination of Consultancy.  Either the
Company or Consultant may terminate the Consulting Period and the consulting
relationship established hereby at any time, for any reason, upon written notice
to the other party, subject to the following requirements upon termination.

 

(a)                                 Termination Without Cause, or For Good
Reason.  If the Consulting Period and the consulting relationship established
hereby are terminated (i) by the Company without Cause (as defined below) or
(ii) by Consultant for Good Reason (as defined below), then, subject to
Consultant’s timely execution and delivery to the Company of a release within 21
days following the termination date and non-revocation of such release during
any applicable revocation period, which release shall be substantially similar
to the Release (and notwithstanding anything in Section 4 hereof to the
contrary), (A) each Employment Award shall vest in full immediately prior to any
such termination, (B) the Company shall pay the Pro-Rated Performance Bonus on
the Pro-Rated Performance Bonus Payment Date and (C) the Company shall continue
to pay the Consulting Fee in accordance with Section 4(a) hereof, provided,

 

4

--------------------------------------------------------------------------------


 

however, that the accelerated vesting and payment continuation contemplated by
this Section 6(a) shall not occur or begin, as applicable, until any revocation
period applicable under the Release has expired and, if the consideration and
revocation periods span two calendar years, all such vesting and payments shall
occur in the latter calendar year (and, in the case of the Consulting Fee, on or
prior to June 30, 2017).  For the avoidance of doubt, upon a termination of the
Consulting Period and Consultant’s Services hereunder pursuant to this Section,
each Employment Award shall remain outstanding and eligible to vest during any
Release consideration and revocation period.

 

(b)                                 Termination upon Death or Disability, or for
Non-Performance.  If the Consulting Period and the consulting relationship
established hereby are terminated (i) by reason of Consultant’s death or
Disability (as defined below), or (ii) by the Company for Non-Performance,
pursuant to Section 6(f)(i)(A) of the “Cause” definition below, then, subject to
Consultant’s timely execution and delivery to the Company of a release within 21
days following the termination date and non-revocation of such release during
any applicable revocation period, which release shall be in the form of the
Release (and notwithstanding anything in Section 4 hereof to the contrary),
(A) each Employment Award shall vest in full immediately prior to any such
termination, (B) the Company shall pay the Pro-Rated Performance Bonus on the
Pro-Rated Performance Bonus Payment Date and (C) the Company shall pay the
Consulting Fee earned through the date of termination, but not yet paid to
Consultant, and Consultant shall immediately forfeit all Consulting Fees payable
with respect to periods of service following such termination; provided,
however, that the accelerated vesting contemplated by this Section 6(b) shall
not occur, as applicable, until any revocation period applicable under the
Release has expired and, if the consideration and revocation periods span two
calendar years, all such vesting shall occur in the latter calendar year.  For
the avoidance of doubt, upon a termination of the Consulting Period and
Consultant’s Services hereunder pursuant to this Section, each Employment Award
shall remain outstanding and eligible to vest during any Release consideration
and revocation period.

 

(c)                                  Termination For Cause (other than
Non-Performance) or Without Good Reason.  If the Consulting Period and the
consulting relationship are terminated by the Company for Cause (other than
Non-Performance as defined by Section 6(f)(i)(A), below) or by Consultant
without Good Reason, the Company shall pay to Consultant (i) any portion of the
Consulting Fee that has been earned but unpaid through such date of termination,
and (ii) the Pro-Rated Performance Bonus on the Pro-Rated Performance Bonus
Payment Date.  Notwithstanding anything contained in this Agreement, Consultant
shall immediately forfeit (i) all Consulting Fees payable with respect to
periods of service following such termination date, and (ii) any and all
then-unvested Company equity awards held by Consultant (including without
limitation any Employment Awards) and Consultant shall have no further right to
or interest in any such equity awards.

 

(d)                                 Return of Property; Inventions.

 

(i)                                     Upon the termination of the Consulting
Period and Consultant’s Services hereunder for any reason, Consultant agrees to
return to the Company all documents of the Company and its affiliates (and all
copies thereof) and all other Company or Company affiliate property that
Consultant has in his possession, custody or control.  Such property includes,
without limitation:  (A) any materials of any kind that Consultant knows contain
or embody any proprietary or confidential information of the Company or an
affiliate of the

 

5

--------------------------------------------------------------------------------


 

Company (and all reproductions thereof), (B) computers (including, but not
limited to, laptop computers, desktop computers and similar devices) and other
portable electronic devices (including, but not limited to, tablet computers),
cellular phones/smartphones, credit cards, phone cards, entry cards,
identification badges and keys, (C) any correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the customers, business plans,
marketing strategies, products and/or processes of the Company or any of its
affiliates and any information received from the Company or any of its
affiliates regarding third parties and (D) electronically stored information.

 

(ii)                                  All rights to discoveries, inventions,
improvements and innovations (including all data and records pertaining thereto)
related to the business of the Company, whether or not patentable,
copyrightable, registrable as a trademark, or reduced to writing, that
Consultant may discover, invent or originate during the Consulting Period,
either alone or with others and whether or not during working hours or by the
use of the facilities of the Company (“Inventions”), shall be the exclusive
property of the Company. Consultant shall promptly disclose all Inventions to
the Company, shall execute at the request of the Company any assignments or
other documents the Company may deem reasonably necessary to protect or perfect
its rights therein, and shall assist the Company, upon reasonable request and at
the Company’s expense, in obtaining, defending and enforcing the Company’s
rights therein. Consultant hereby appoints the Company as Consultant’s
attorney-in-fact to execute on Consultant’s behalf any assignments or other
documents reasonably deemed necessary by the Company to protect or perfect its
rights to any Inventions.

 

(e)                                  Exclusivity of Benefits.  Except as
expressly provided in this Agreement, the Company shall have no further
obligations to Consultant upon termination of the Consulting Period and
Consultant’s Services hereunder.

 

(f)                                   Definitions.  For purposes of this
Agreement, the following definitions shall apply:

 

(i) “Cause” shall mean the occurrence of any one or more of the following
events:

 

(A)  Consultant’s failure to substantially perform the Services (other than any
such failure resulting from Consultant’s death or Disability)
(“Non-Performance”);

 

(B)   Consultant’s material breach of this Agreement (other than
Non-Performance);

 

(C) Consultant’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony;

 

(D) Consultant’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s (or any of its affiliate’s)
premises or while performing Consultant’s duties and responsibilities under this
Agreement; or

 

6

--------------------------------------------------------------------------------


 

(E)  Consultant’s commission of an act of fraud, embezzlement, misappropriation,
willful misconduct or breach of fiduciary duty against the Company or any of its
affiliates; provided that no act or failure to act on the part of Consultant
shall be considered “willful” unless it is done, or omitted to be done, by
Consultant in bad faith or without reasonable belief that Consultant’s action or
omission was in the best interests of the Company. Any act or failure to act,
based upon written authority issued by the President and Chief Executive Officer
of the Company shall be conclusively presumed to be done, or omitted to be done,
by Consultant in good faith and in the best interests of the Company

 

Notwithstanding the foregoing, in the case of clauses (A) and (B)  above, no
Cause will have occurred unless and until the Company has: (a) provided
Consultant, within 60 days of the Company’s knowledge of the occurrence of the
facts and circumstances underlying the Cause event, written notice stating with
specificity the applicable facts and circumstances underlying such finding of
Cause; and (b) provided Consultant with an opportunity to cure the same within
30 days after the receipt of such notice. If Consultant fails to cure the same
within such 30 days, then “Cause” shall be deemed to have occurred as of the
expiration of the 30-day cure period. For the avoidance of doubt, Consultant’s
death or Disability shall not constitute “Cause” hereunder.

 

(ii)                                  “Disability” shall mean Consultant’s
inability to perform, with or without reasonable accommodation, the essential
functions of Consultant’s Services hereunder for a total of three months (unless
a longer period is required by applicable law) during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Consultant
or Consultant’s legal representative, with such agreement as to acceptability
not to be unreasonably withheld or delayed.  Any refusal by Consultant to submit
to a medical examination for the purpose of determining Disability shall be
deemed to constitute conclusive evidence of Consultant’s Disability.

 

(iii)                               “Good Reason” shall mean the Company’s
material breach of the Company’s obligations under this Agreement; provided
that, no Good Reason will have occurred unless and until Consultant has:
(a) provided the Company, within 60 days of Consultant’s knowledge of the
occurrence of the facts and circumstances underlying the Good Reason event,
written notice stating with specificity the applicable facts and circumstances
underlying such finding of Good Reason; and (b) provided the Company with an
opportunity to cure the same within 30 days after the receipt of such notice. If
the Company fails to cure the same within such 30 days, then the termination
shall be deemed to occur as of the expiration of the 30-day cure period.

 

7.                                      Reaffirmation of Prior Agreements.  The
parties acknowledge and agree that Consultant previously made certain
representations, warranties and covenants with respect to (i) confidential
information and (ii) competition and non-solicitation as set forth in Sections 5
and 6 of the Employment Agreement.  Notwithstanding anything contained in this
Agreement, Consultant hereby reaffirms the representations, warranties and
covenants set forth in Sections 5 and 6 of the Employment Agreement and
acknowledges and agrees that the provisions of Sections 5 and 6 of the
Employment Agreement shall survive the termination of Consultant’s employment
with the Company and shall remain in full force and effect and that Consultant
shall

 

7

--------------------------------------------------------------------------------


 

be bound by their terms and conditions; provided that, the Restriction Period
(as defined in Section 5(d) of the Employment Agreement) shall end on the date
that is at the conclusion of 12 months following the termination of the
Consulting Period.  Notwithstanding anything to the contrary in this Agreement
or Sections 5, 6, and 7 of the Employment Agreement, Consultant’s continuing
confidentiality obligations under the Employment Agreement do not prohibit him
from disclosing Confidential Information (as defined in the Employment
Agreement) to a federal, state or local government official or to an attorney
for the purpose of reporting or investigating a violation of law or in a court
filing under seal.  Accordingly, Consultant hereby acknowledges and understands
that pursuant to the Federal Trade Secrets Act of 2016, he has been advised that
he has immunity from being held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.

 

8.                                      Cooperation; Press Release.  In addition
to the Services (and without further compensation), Consultant agrees that,
following the Transition Date and for 12 months following the termination of the
Consulting Period, Consultant will use commercially reasonable efforts to
participate in any depositions, interviews or testimony to the extent reasonably
requested by the Company, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters that
(a) were within the scope of Consultant’s duties and responsibilities to the
Company and its affiliates during employment with the Company and (b) other
members of management of the Company do not have sufficient information to
provide necessary facts.  The Company and Consultant agree to issue a press
release regarding Consultant’s termination of employment and transition to a
consulting role substantially in the form attached hereto as Exhibit C.

 

9.                                      Mutual Non-Disparagement.  Consultant
agrees, during the Consulting Period and through December 31, 2018, to refrain
from disparaging the Company and its affiliates, including any of its services,
technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing. The Company
agrees, during the Consulting Period and through December 31, 2018, the Company
and its officers and directors will refrain from disparaging Consultant. 
Nothing in this paragraph shall preclude Consultant, the Company or the
Company’s directors, officers, employees, agents, representatives or
stockholders from making truthful statements that are reasonably necessary to
comply with applicable law, regulation or legal process, or to otherwise assert
its or his rights under this Agreement or otherwise against each other.

 

10.                               Representations; Warranties; and Covenants.

 

(a)                                 Consultant represents and warrants that
Consultant has no outstanding agreement, relationship or obligation that is in
conflict with any of the provisions of this Agreement, or that would preclude
Consultant from performing hereunder or complying with the provisions hereof,
and further agrees that Consultant will not enter into any such conflicting
agreement or relationship during the Consulting Period (except as may be
permitted pursuant to Section 3(c) hereof).  During the Consulting Period,
Consultant agrees to comply with the (i) Amended and Restated CoreSite Realty
Corporation Insider Trading Policy, approved December 

 

8

--------------------------------------------------------------------------------


 

4, 2014 (the “Insider Trading Policy”), and (ii) any applicable ethics policy
and business conduct policy of the Company, but may adopt a Section 10b5-1
trading plan consistent with such obligations.  The Company shall evaluate all
trading requests by Consultant under the Insider Trading Policy in good faith
and in a manner no less favorable than requests made under the Insider Trading
Policy by then-current employees of the Company.  For purposes of the Insider
Trading Policy, during the Consulting Period Consultant shall be deemed to be an
“officer.”  Consultant agrees that during the Consulting Period Consultant shall
own vested common stock, par value $0.01 per share, of the Company in an amount
not less than the lesser of (a) 34,000 shares and (b) the number of shares
correlating to a market value of not less than $2,900,000.

 

(b)                                 Consultant agrees to not use Proprietary
Information (as defined in Section 6 of the Employment Agreement) and Inventions
(as defined in Section 7 of the Employment Agreement) during the Consulting
Period for personal gain or take advantage of any business opportunities that
arise as a result of this Agreement in which the Company has an interest or bona
fide expectancy.

 

(c)                                  Consultant hereby acknowledges (i) that
Consultant has consulted with or has had the opportunity to consult with
independent counsel of Consultant’s own choice concerning this Agreement, and
has been advised to do so by the Company, and (ii) that Consultant has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it freely based on Consultant’s own judgment.

 

11.                               Independent Contractor.  Consultant expressly
acknowledges and agrees that, as of the Transition Date, he is solely an
independent contractor and shall not be construed to be an employee of the
Company in any matter under any circumstances or for any purposes whatsoever. 
Except as expressly contemplated by this Agreement, the Company shall not be
obligated to (a) pay on the account of Consultant any unemployment tax or other
taxes required under the law to be paid with respect to employees, (b) withhold
any monies from the fees of Consultant for income tax purposes or (c) provide
Consultant with any benefits, including without limitation, health, welfare,
pension, retirement, or any kind of insurance benefits, including workers’
compensation insurance.  Notwithstanding Consultant’s status as an independent
contractor of the Company, the Company shall withhold such taxes as are required
by law from the amounts payable hereunder, including, without limitation, the
Pro-Rated Performance Bonus and the relevant portion of any Company equity award
as compensation for service as an employee of the Company prior to the
Transition Date.  Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement, and to pay any applicable income, self-employment and other
taxes thereon.  Consultant and the Company hereby acknowledge and agree that
this Agreement does not impose any obligation on the Company to offer employment
or Board membership to Consultant at any time.  Consultant further represents
and warrants that he will in good faith attempt to file or have filed all
required forms and necessary payments appropriate to Consultant’s tax status as
an independent consultant and shall not claim any other status.  Consultant
shall indemnify and hold the Company harmless from all costs which the Company
may incur as a result of litigation initiated by Consultant determining a change
of status, to the extent that Consultant receives any financial benefit from
such determination.  In the event that Consultant initiates a process to change
his status for income tax purposes, Consultant agrees to hold the Company
harmless from all costs, including legal fees, which the Company may incur as a
result of such change in status.  The Company shall indemnify and hold
Consultant harmless

 

9

--------------------------------------------------------------------------------


 

from all costs which Consultant may incur as a result of litigation initiated by
the Company determining a change of status.  In the event that the Company
initiates a process to change Consultant’s status for income tax purposes, the
Company agrees to hold Consultant harmless from all costs, including legal fees,
which Consultant may incur as a result of such change in status.

 

12.                               Assignment.  This Agreement and the rights and
duties hereunder are personal to Consultant and shall not be assigned,
delegated, transferred, pledged or sold by Consultant without the prior written
consent of the Company.  Consultant hereby acknowledges and agrees that the
Company may assign, delegate, transfer, pledge or sell this Agreement and the
rights and duties hereunder (a) to an affiliate of the Company, or (b) to any
third party (i) that acquires all or substantially all of the assets of the
Company or (ii) that is the surviving or acquiring corporation in connection
with a merger, conversion, consolidation or other acquisition involving the
Company.  This Agreement shall inure to the benefit of and be enforceable by the
parties hereto, and their respective heirs, personal representatives, successors
and assigns.

 

13.                               Injunctive Relief.

 

(a)                                 It is recognized and acknowledged by
Consultant that a breach of the covenants contained in Sections 6(d), 7 and 9
hereof (and any provision of the Employment Agreement referenced therein) will
cause irreparable damage to Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, Consultant agrees that in the
event of a breach of any of the covenants contained in in Sections 6(d), 7 and 9
hereof (and any provision of the Employment Agreement referenced therein), in
addition to any other remedy which will be available at law or in equity, the
Company will be entitled to seek specific performance and injunctive relief.

 

(b)                                 It is recognized and acknowledged by the
Company that a breach of the covenant contained in Section 9 will cause
irreparable damage to Consultant, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Company agrees that in the event of a breach of
the covenant contained in Section 9, in addition to any other remedy which may
be available at law or in equity, Consultant will be entitled to seek specific
performance and injunctive relief.

 

14.                               Notices.  All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Consultant:  at Consultant’s most recent address on the records of the
Company with a copy to.

 

Thomas Ray

15348 Spruce Street

Broomfield, CO  80023

 

If to the Company and/or the Operating Partnership:

 

10

--------------------------------------------------------------------------------


 

CoreSite Realty Corporation

1001 17th Street, Suite 500

Denver, CO 80202

Attention: General Counsel

 

with a copy to:

 

Venable LLP

750 E. Pratt Street, Suite 900

Baltimore, MD 21202

Attn:  Michael D. Schiffer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

15.                               Section 409A.  This Agreement is intended to
comply with or be exempt from the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and Department of Treasury regulations and
other interpretive guidance issued thereunder (“Section 409A”), and it shall be
interpreted and administered in accordance with such intent.  Notwithstanding
any provision of this Agreement to the contrary, if the Company determines that
any compensation or benefits payable under this Agreement may be subject to
Section 409A, the Company shall work in good faith with Consultant to adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, reasonably necessary or appropriate to avoid the imposition of taxes
under Section 409A, including without limitation, actions intended to (a) exempt
the compensation and benefits payable under this Agreement from Section 409A,
and/or (b) comply with the requirements of Section 409A; provided, however, that
this Section 15 shall not create an obligation on the part of the Company to
adopt any such amendment, policy or procedure or take any such other action, nor
shall the Company have any liability for failing to do so.  Any right to a
series of installment payments pursuant to this Agreement is to be treated as a
right to a series of separate payments.  To the extent permitted under
Section 409A, any separate payment or benefit under this Agreement or otherwise
shall not be deemed “nonqualified deferred compensation” subject to Section 409A
to the extent provided in the exceptions in Treasury Regulation
Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception
or provision of Section 409A.  The parties intend and agree that Consultant
experienced a “separation from service” from the Company within the meaning of
Treasury Regulation Section 1.409A-1(b)(h)(2) upon the Transition Date.  If any
compensation to be paid to Consultant under Section 6 as a result of the
termination of the consultancy, the consulting relationship or the Consulting
Period is “nonqualified deferred compensation” subject to Section 409A, such
terms in relation to the consultancy shall have the same meaning as a
“separation from service” from the Company within the meaning of Treasury
Regulations Section 1.409A-1(b)(h)(2).  Any payments or benefits that are
“nonqualified deferred compensation” shall not be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment,
garnishment by creditors, or borrowing, to the extent necessary to avoid tax,
penalties and/or interest under Section 409A.

 

11

--------------------------------------------------------------------------------


 

16.                               Withholding.  The Company shall be entitled to
withhold from any amounts payable under this Agreement any federal, state, local
or foreign withholding or other taxes or charges which the Company is required
to withhold.  The Company shall be entitled to rely on an opinion of counsel if
any questions as to the amount or requirement of withholding shall arise.

 

17.                               Survival.  Section 6(d) (Return of Property;
Inventions), Section 7 (Reaffirmation of Prior Agreements) (incorporating by
reference Sections 5, 6 and 7 of the Employment Agreement), Section 8
(Cooperation), Section 9 (Mutual Non-Disparagement) Section 10 (Representations;
Warranties; and Covenants), Section 11 (Independent Contractor) and Sections
13-23 hereof shall survive any termination of this Agreement and shall continue
in effect.

 

18.                               Governing Law.  This Agreement shall be
governed, construed, interpreted and enforced in accordance with its express
terms, and otherwise in accordance with the substantive laws of the State of
Colorado, without reference to the principles of conflicts of law of the State
of Colorado or any other jurisdiction, and where applicable, the laws of the
United States.

 

19.                               Entire Agreement; Counterparts.  Effective as
of the Transition Date, this Agreement, the Release and any applicable equity
award agreements as modified hereby, constitutes the complete and final
agreement of the parties and supersede any prior agreements between them,
whether written or oral, with respect to the subject matter hereof.  Without
limiting the generality of the foregoing, Consultant hereby agrees that as of
the Transition Date, the Employment Agreement is hereby terminated and shall be
of no further force or effect, except for Sections 5, 6 and 7 thereof (as
modified by this Agreement), which shall survive such termination.  This
Agreement may be executed in several counterparts, each of which shall be deemed
to be an original, but all of which together will constitute one and the same
Agreement. Signatures delivered by facsimile shall be deemed effective for all
purposes.

 

20.                               Amendments; Waivers. This Agreement may not be
modified, amended, or terminated except by an instrument in writing, signed by
Consultant and a duly authorized officer of Company. By an instrument in writing
similarly executed, Consultant or a duly authorized officer of the Company may
waive compliance by the other Party with any specifically identified provision
of this Agreement that such other Party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

 

21.                               Arbitration.  Any controversy, claim or
dispute arising out of or relating to this Agreement, shall be settled solely
and exclusively by a binding arbitration process administered by JAMS/Endispute
in Denver, Colorado. Such arbitration shall be conducted in accordance with the
then-existing JAMS/Endispute Rules of Practice and Procedure, with the following
exceptions if in conflict: (a) the Company and Consultant shall work together in
good faith to together select one arbitrator; provided that, if the Company and
Consultant are not able to together select one arbitrator within 10 days after
using such good faith efforts, one arbitrator shall be chosen by JAMS/Endispute;
(b) each party to the arbitration will pay its pro rata share of the expenses
and fees of the arbitrator, together with other expenses of the arbitration
incurred or approved by the arbitrator; provided that, in the event that the
JAMS/Endispute rules, any express statutory provisions, or controlling case law
conflicts with this allocation and requires

 

12

--------------------------------------------------------------------------------


 

the payment of administrative costs of arbitration by the Company, the
administrative costs of arbitration will be paid by the Company; and
(c) arbitration may proceed in the absence of any Party if written notice
(pursuant to the JAMS/Endispute rules and regulations) of the proceedings has
been given to such Party. Each Party shall bear its own attorneys’ fees and
expenses; provided that, the prevailing party (or substantially prevailing
party, as determined by the arbitrator) shall be entitled to recover its
reasonable attorneys’ fees and expenses from the other party, and the expenses
and fees of the arbitrator and expenses of the arbitration shall be paid by the
unsuccessful party (or substantially unsuccessful party, as determined by the
arbitrator). The Parties agree to abide by all decisions and awards rendered in
such proceedings. Such decisions and awards rendered by the arbitrator shall be
final and conclusive. All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this subsection shall be construed as precluding the
bringing of an action for injunctive relief or specific performance as provided
in this Agreement. This dispute resolution process and any arbitration hereunder
shall be confidential and neither any Party nor the neutral arbitrator shall
disclose the existence, contents or results of such process without the prior
written consent of all Parties. If JAMS/Endispute no longer exists or is
otherwise unavailable, the Parties agree that the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) shall administer the arbitration in accordance with its then-existing
rules. In such event, all references herein to JAMS/Endispute shall mean AAA. 
Notwithstanding the foregoing, Consultant and the Company each have the right to
resolve any issue or dispute over intellectual property rights or Section 7 of
this Agreement (incorporating by reference Sections 5, 6 and 7 of the Employment
Agreement) by Court action instead of arbitration.

 

22.                               Construction.  This Agreement shall be deemed
drafted equally by both the Parties. Its language shall be construed as a whole
and according to its fair meaning. Any presumption or principle that the
language is to be construed against any Party shall not apply. The headings in
this Agreement are only for convenience and are not intended to affect
construction or interpretation. Any references to paragraphs, subparagraphs,
sections or subsections are to those parts of this Agreement, unless the context
clearly indicates to the contrary. Also, unless the context clearly indicates to
the contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.

 

23.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement, or any terms thereof, shall
not affect the validity of this Agreement as a whole, which shall at all times
remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Consultant has hereunto set Consultant’s hand and, pursuant
to the authorization from the Board, each of the Company and the Operating
Partnership, has caused these presents to be executed in its name on its behalf,
all as of the day and year first above written.

 

 

CORESITE REALTY CORPORATION,

 

a Maryland corporation

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Jeff Finnin

 

 

Chief Financial Officer

 

 

 

CORESITE, L.P., a Delaware limited partnership

 

 

 

By:

CoreSite Realty Corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Jeff Finnin

 

 

Chief Financial Officer

 

 

 

 

 

CORESITE L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

/s/ Jeffrey S. Finnin

 

 

Jeff Finnin

 

 

Chief Financial Officer

 

 

 

“CONSULTANT”

 

 

 

 

/s/Thomas M. Ray

 

 

Thomas M. Ray

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE

 

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, the undersigned does hereby agree as follows:

 

1.                                      Release of Claims. The undersigned
agrees that the consideration set forth in the Consulting and Separation
Agreement (the “Consulting and Separation Agreement”; capitalized terms used but
not defined in this Release (as defined below) shall have the meanings set forth
in the Consulting and Separation Agreement) to which this general release (this
“Release”) is an Exhibit, represents settlement in full of all outstanding
obligations owed to the undersigned by  CoreSite Realty Corporation, a Maryland
corporation (the “Company”), any of its direct or indirect subsidiaries and
affiliates (including, without limitation, the Operating Partnership and
CoreSite, L.L.C.), and any of their current and former officers, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  The undersigned, on his own behalf and on
behalf of any of undersigned’s affiliated companies or entities and any of their
respective heirs, family members, executors, agents, successors and assigns,
hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
undersigned may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the Effective
Date (as defined in Section 6 below) of this Release, including, without
limitation:

 

(a)                                 any and all claims relating to or arising
from the undersigned’s employment, service or consulting relationship with the
Company or any of its direct or indirect subsidiaries or affiliates and the
termination of those relationships;

 

(b)                                 any and all claims for wrongful discharge of
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(c)                                  any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the

 

--------------------------------------------------------------------------------


 

Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002; Dodd—Frank Wall
Street Reform and Consumer Protection Act;

 

(d)                                 any and all claims for violation of the
federal or any state constitution;

 

(e)                                  any and all claims arising out of any other
laws and regulations relating to employment or employment discrimination; and

 

(f)                                   any claim for any loss, cost, damage, or
expense arising out of any dispute over the nonwithholding or other tax
treatment of any of the proceeds received by the undersigned as a result of the
undersigned’s Employment Agreement (as defined in the Consulting and Separation
Agreement); and

 

(g)                                  any and all claims for attorneys’ fees and
costs.

 

The undersigned agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not release (A) claims that cannot be released as a
matter of law, including, but not limited to, the undersigned’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that the undersigned’s
release of claims herein bars the undersigned from recovering such monetary
relief from the Company or any Releasee), (B) claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, (C) claims to continued participation in certain of the
Company’s group benefit plans pursuant to the terms and conditions of COBRA,
(D) claims to any benefit entitlements vested as of the date of separation of
the undersigned’s employment pursuant to any employee benefit plan of the
Company or its affiliates, (E) claims arising under the Consulting and
Separation Agreement, (F) any and all rights of the undersigned to
indemnification, advancement of expenses or reimbursement under applicable law,
the Indemnification Agreement, dated as of            , 20  , by and between the
Company and the undersigned or the charter and Bylaws of the Company in effect
on the date hereof, and (G) any rights of the undersigned under the Company’s or
its affiliates’ or successors’ D&O policy(ies).

 

2.                                      Acknowledgment of Waiver of Claims under
ADEA.  The undersigned understands and acknowledges that he is waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967 (“ADEA”), and that this waiver and release is knowing and voluntary. The
undersigned understands and agrees that this waiver and release does not apply
to any rights or claims that may arise under the ADEA after the Effective Date
of this Release. The undersigned understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which the undersigned was already entitled. The undersigned further
understands and acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Release; (b) he
has 21 days within which to consider this Release; (c) he has 7 days following
his execution of this Release to revoke this Release; (d) this Release shall not
be effective until after the revocation period has expired; and (e) nothing in
this Release prevents or precludes the undersigned from

 

--------------------------------------------------------------------------------


 

challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
the undersigned signs this Release and returns it to the Company in less than
the 21 day period identified above, the undersigned hereby acknowledges that he
has freely and voluntarily chosen to waive the time period allotted for
considering this Release.

 

3.                                      Severability. In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Release shall continue in
full force and effect without said provision or portion of provision.

 

4.                                      No Oral Modification. This Release may
only be amended in a writing signed by the undersigned and a duly authorized
officer of the Company.

 

5.                                      Governing Law; Dispute Resolution. This
Release shall be subject to the provisions of Sections 18 and 21 of the
Consulting and Services Agreement.

 

6.                                      Effective Date. The undersigned has
seven days after the undersigned signs this Release to revoke it and this
Release will become effective on the eighth day after the undersigned signed
this Release, so long as it has been signed by the undersigned and has not been
revoked by the undersigned before that date (the “Effective Date”).

 

7.                                      Voluntary Execution of Agreement. The
undersigned understands and agrees that he executed this Release voluntarily,
without any duress or undue influence on the part or behalf of the Company or
any third party, with the full intent of releasing all of his claims against the
Company and any of the other Releasees. The Release acknowledges that: (a) he
has read this this Release; (b) he has not relied upon any representations or
statements made by the Company that are not specifically set forth in this
Release; (c) he has been represented in the preparation, negotiation, and
execution of this Release  by legal counsel of his own choice or has elected not
to retain legal counsel; (d) he understands the terms and consequences of this
Release and of the releases it contains; and (e) he is fully aware of the legal
and binding effect of this Release.

 

IN WITNESS WHEREOF, the undersigned executed this Release on the date set forth
below.

 

 

 

Dated:

 

 

 

 

 

 

Thomas M. Ray

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restricted Stock Awards (RSAs)

 

 

 

 

 

Total Unvested

 

# Vesting in

 

Restricted Shares (RSAs)

 

Total Grant

 

RSAs

 

Feb/March 2017

 

2013 RSAs

 

27,778

 

6,945

 

6,945

 

2014 RSAs

 

41,601

 

13,853

 

13,853

 

2015 RSAs

 

27,431

 

18,269

 

9,135

 

2016 RSAs

 

20,497

 

20,497

 

6,826

 

Totals

 

117,307

 

59,564

 

36,759

 

 

Stock Options

 

 

 

Total

 

 

 

# Vesting in

 

Stock Options

 

Outstanding

 

Unvested

 

Feb/March 2017

 

Outstanding Stock Options

 

 

 

 

 

 

 

2012 Grant @ $23.99

 

18,750

 

0

 

0

 

2013 Grant @ $32.40

 

30,090

 

15,045

 

15,045

 

Totals

 

48,840

 

15,045

 

15,045

 

 

Performance Shares Awards (PSAs) 2014-2016 Cycle

 

 

 

 

 

Earned &

 

# Vesting in

 

 

 

Maximum

 

Banked to Date

 

Feb/March 2017

 

2014-2016 Performance Share

 

Award Granted

 

(1)

 

(2)

 

Granted

 

41,601

 

n/a

 

n/a

 

2014 Tranche (20% total)

 

8,320

 

4,837

 

4,837

 

2015 Tranche (20% total)

 

8,320

 

8,320

 

8,320

 

2016 Tranche (20% total)

 

8,320

 

8,320

 

8,320

 

2014-2016 Tranche (40% total)

 

16,640

 

16,640

 

16,640

 

Total

 

41,601

 

38,118

 

38,118

 

 

--------------------------------------------------------------------------------

(1)         2014 and 2015 Tranches are actual amounts earned and banked. 2016
and 2014-2016 are projected at maximum based on performance through June 30,
2016.

 

(2)         Final award to be certified and determined by the Compensation
Committee in its sole discretion.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Press Release]

 

--------------------------------------------------------------------------------